Citation Nr: 1739483	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition, claimed as a bone deformity. 

2. Entitlement to service connection for an acquired psychiatric disorder to include anxiety and schizophrenia.

3. Entitlement to service connection for bilateral foot condition.

4. Entitlement to service connection for a respiratory condition, claimed as bronchitis.


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claim currently resides with the St. Louis, Missouri RO. 

In September 2014, the Board noted that the AOJ had not produced a statement of the case (SOC) regarding the issue of nonservice-connected pension.  Accordingly, the Board remanded the issue for an SOC, which was produced in March 2017.  As of the date of this opinion, the Veteran has not filed a substantive appeal regarding that issue; thus, that matter is not currently before the Board.

The issue of bilateral foot condition is REMANDED to the AOJ and addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1. The Veteran's right knee disability clearly and unmistakably existed prior to the Veteran's active service.  

2.  The Veteran's right knee disability clearly and unmistakably was not aggravated by events during the Veteran's active service. 

3. The Veteran has no disability or pathology affecting his left knee.  

4. The Veteran's acquired psychiatric disorder was not caused or aggravated by events in service, including the Veteran's fear of hostile military activity.  

5. The Veteran's acquired psychiatric disorder did not manifest to a degree of 10 percent or more during or one year after the Veteran's period of active service. 

6. The Veteran does not have a respiratory disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2016).

2. The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3. The criteria for service connection for a respiratory disability to include bronchitis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated May 2008.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in July 2012 and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's disabilities in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board notes that a medical opinion as to the question of direct service connection for a respiratory disability was not obtained because there was no disability shown by the record and the record does not include any evidence to support service connection on a direct basis.  Without any evidence of an event in service that could have led to the disabilities or evidence of a relationship to the Veteran's service, a medical opinion regarding direct service connection was not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the Veteran is entitled to service-connected benefits.  Id.  The determination of whether the record contains clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness is subject to de novo review by the Board.  See Contant v. Principi, 17 Vet. App. 116, 130 (2003); Junstrom v. Brown, 6 Vet. App. 264, 266 (1994). 

Some diseases, such as schizophrenia, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Factual Background

Service treatment records (STRs) show that in his clinical evaluation at enlistment, no deformities of the knees were noted.  The Veteran also did not report any at that time.  In August 1980, service records show that the Veteran failed to report to duty and was punished under Article 15 of the Uniform Code of Military Justice (UMCJ).  The Veteran reported at that time that his misconduct was due to a "state of depression caused by family problems."  STRs reveal that in August 1980, the Veteran suffered from a "bruised knee," but no further pathology is described.   

Treatment notes in October 1984 show that the Veteran was hospitalized and treated for "alcohol dependency."  His hospitalization and treatment notes also indicated that the Veteran was recovering from drug abuse.  Psychological evaluation at that time showed results "most consistent with a diagnosis of a personality disorder... with a relatively serious drinking problem."  The psychologist noted no anxiety or depression, but some "loosening of thought processes."  

In a psychological report dated June 1988, a psychologist diagnosed the Veteran with "dysthymia secondary to personality disorder...passive-aggressive and schizoid elements suggested."  At that evaluation, the psychologist noted that the Veteran "did not experience symptoms potentially related to his time in the military."  The Veteran was again hospitalized in this period for alcohol dependence and psychiatric symptoms. 

Treatment notes from 1988 to 1991 show the Veteran attended group counseling sessions to assist with his psychiatric and alcohol abuse related symptoms.  During this time, the Veteran was again diagnosed with a personality disorder, not otherwise specified, with schizoid elements. 

VA treatment records and Social Security records show that the Veteran has been treated and evaluated for schizophrenia for the past two decades.  Over the years, he occasionally received regular VA treatment for his psychiatric disability, including counseling, and at times was homeless and unemployed.  The record shows that the Veteran has been hospitalized several times for his schizophrenia.  Psychologists treating the Veteran noted that poor medication compliance usually precipitated hospitalization or a worsening of symptoms.  

In his application for service connection in April 2008, the Veteran noted that he was "exposed to stress related to service," which caused his acquired psychiatric disability.  He also reported that he was exposed to "asbestos and radioactivity prior to service through employment" and suffered genetic mutations caused by "poison gas" his grandfathers endured in World War I.  He reported his genetic defects and exposure to toxins caused his respiratory, bilateral foot, and bilateral knee disabilities.  These contentions have been repeated since the date of claim in separate correspondence.  In correspondence dated September 2008, the Veteran added that prior to service, he was exposed to toxins "from defense related production" in Missouri and reported that his conditions which originated from these toxins were "aggravated by service stress."  

In correspondence dated October 2008, the Veteran reported that he had ongoing psychological treatment for the past fifteen years.  In his notice of disagreement dated March 2009, the Veteran reported that while his conditions were diagnosed after service, his conditions "worsened and [were] aggravated by" service.  He reported that stress such as "knowledge of world events such as the Soviet invasion of Afghanistan and the Iranian hostage situation" in service aggravated his conditions.

In correspondence dated March 2011, the Veteran reported that he was not diagnosed with "a mental illness while on active duty," but reported that he was born with "a birth defect" which was also a "brain injury" that caused his disabilities. 

In a VA knee examination in July 2012, the Veteran was diagnosed with Osgood-Schlatter disease and early arthritis.  The examiner noted that the Veteran suffered a bruised right knee in service, but that this notation did not indicate any pathology related to the Veteran's Osgood-Schlatter disease. 

In September 2014, the Board found that a VA examination for the Veteran's acquired psychiatric disorder was warranted because STRs revealed possible punishment that could have related to conduct caused by psychiatric symptoms.  Additionally, the Board ordered another VA examination for his bilateral knee condition to address whether the knee disability was aggravated by service. 

In an October 2016 examination, the physician noted that the Veteran stated that he has only had problems with his "right knee" and did not have any problems with his left.  The examiner therefore noted that the Veteran's condition was unilateral and only affected his right knee. 

The Veteran reported that he had Osgood-Schlatter disease since the age of twelve.  The Veteran reported that he experienced minor symptoms during high school, but otherwise participated in sports.  The examiner noted that the Veteran was accepted in to the Army in 1979.  The Veteran reported that he "had no problem with his right knee (or left knee) while he was in basic training nor while he was in the military."  During the examination, the Veteran had no complaints of the left knee.  Additionally, he reported that he only experienced pain when he had to kneel on his right knee in church, but otherwise he had no difficulties with activities of daily living, no swelling, and no history of locking, catching, or giving way. 

The examiner noted that the Veteran had reported in multiple statements that his grandfathers had suffered "phosgene and mustard gas" exposure that had caused genetic mutations, which in turn caused him to have bone deformities.  Additionally, the examiner noted that the Veteran believed his disability was "caused by radioactivity from the Manhattan Project" and exposure to toxic chemicals before service.  In addressing the Veteran's contentions, the examiner noted that "Osgood-Schlatter disease is not congenital, it is not a birth defect, and it has no relation whatsoever to any environmental causes."  Instead, the examiner noted that the disease "is an inflammation of the patella ligament and tibial tuberosity... it is an overuse condition.  It occurs in children and adolescents experiencing 'growth spurts during puberty.'"

The examiner noted that there was clear and unmistakable evidence that the Veteran's Osgood-Schlatter right knee disease preexisted service based on the Veteran's own report and the nature of the disability.  Additionally, the examiner opined that there was no evidence from the Veteran's history and no indications in service treatment records that the condition was aggravated by service or affected in any way insofar as causing pain or limitation of function.  Overall, the examiner found "there is no evidence from the history of any aggravation of the Veteran's Osgood-Schlatter disease by military service." 

In an October 2016 psychiatric examination, the Veteran was diagnosed with schizophrenia that caused "total occupational and social impairment."  The Veteran reported that while he was on inactive service in 1984, he was treated for alcohol abuse and was diagnosed as "passive-aggressive."  After his time in service, he reported that he held many different occupations, but failed to maintain employment because "he struggled to focus, learn job skills, and get along with others."  He reported that he attempted to go to college in the "late 1980's," but did not complete a college degree "due to symptoms of schizophrenia."  Conversely, however, the Veteran reported having a Master of Business Administration, which the examiner noted appeared to be a delusion held by the Veteran.  The Veteran reported that he was first definitively diagnosed with schizophrenia in 1993 after he was hospitalized several times that year.  

The Veteran reported delusions, paranoia, auditory hallucinations, confused thoughts, lack of interest in activities, and several hospitalizations for his schizophrenia.  The examiner noted that the Veteran's speech was generally clear and easy to understand, but at times the Veteran used "words that don't have any meaning, and made statements that did not have any logical meaning."  

The examiner opined that the Veteran's diagnosed schizophrenia was not related to service and did not develop within a year of his active duty period.  The examiner noted that from the Veteran's own report and review of the record, there is no evidence to show that schizophrenia developed in service or one year after.  The Veteran reported that he began developing symptoms of schizophrenia in the "late 1980's," several years after he had left active duty.  

Analysis: Bilateral Knee Condition

First, the Board notes that the Veteran does not suffer from a left knee disability.  While the Veteran has claimed multiple bone deformities caused by chemical and genetic defects, VA examination and the Veteran's own report confirm that there is no disability affecting the left knee.  Accordingly, without a current disability, the Veteran's service-connection claim for a left knee disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

As to the issue of the right knee disability, VA examination dated October 2016 revealed that the Veteran was diagnosed with Osgood-Schlatter disease of the right knee. From the Veteran's report and assessment of the disease, the examiner noted that the disability preexisted service, but was not noted at the enlistment clinical examination.  When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

While there is clear and unmistakable evidence that the disease preexisted service, there is also clear and convincing evidence to show that the disease was not aggravated by events in service.  As the October 2016 VA examiner noted, there is no evidence in STRs or from the Veteran's own account of events in service and symptoms after service to show that there could have been aggravation of the Veteran's right knee disease.  While STRs noted a bruised knee, the examiner in July 2012 noted that the bruised knee did not relate to the diagnosed Osgood-Schlatter disease.  The Veteran reported in October 2016 that he did not suffer right knee issues while he was in service and also reported that the disability was not made worse by service.  Essentially, there is no evidence in the record to show that the Veteran's Osgood-Schlatter disease was aggravated by service, but further, from the Veteran's own account of his disability and the 2016 examiner's assessment, there is clear and unmistakable evidence that the disease remained the same level of severity during and after service.  

Accordingly, the Board finds that clear and unmistakable evidence of record shows that the Veteran's right knee disability was not aggravated by events in service. 

The claim also does not succeed on a basis of direct service connection.  The July 2012 and October 2016 examinations both found that there was no evidence to support either that the right knee disability was incurred in service or aggravated by service.  Without evidence showing a nexus or link between service and the disability, the Board cannot grant a claim for service connection. 

Finally, the Veteran has reported since his application for benefits that his right knee disability is caused by (1) chemical exposure prior to active service and (2) genetic deformities inherited from his grandfathers, who were poisoned on the fields of battle by toxic gases in World War I.  The October 2016 examiner addressed these contentions, noting that "Osgood-Schlatter disease is not congenital, it is not a birth defect, and it has no relation whatsoever to any environmental causes."  Instead, the examiner noted that the disease "is an inflammation of the patella ligament and tibial tuberosity... it is an overuse condition.  It occurs in children and adolescents experiencing 'growth spurts during puberty.'"  There has been no medical evidence submitted to the record that would show the Veteran's contentions are true.  Finally, the Board notes that even if toxin exposure related to a bone deformity, service connection would remain denied as such exposure occurred outside a period of active service.  See 38 C.F.R. § 3.303, 3.304. 

Accordingly, the claim for service connection for a bilateral knee condition is denied. 

Analysis: Acquired Psychiatric Disorder

Addressing the claim for direct service connection for an acquired psychiatric condition, the Board finds that the Veteran's psychiatric disorder was not incurred in or aggravated by events in service.  While the Veteran has been diagnosed with schizophrenia, there is no evidence in the record to support a finding that this disability was caused or aggravated by events in service.  The October 2016 examiner found that the Veteran's schizophrenia was unrelated to service, including the fear the Veteran experienced during service.  The examiner noted that the Veteran first experienced symptoms of schizophrenia several years after he left service and was not officially diagnosed with schizophrenia until 1993.   

While the Veteran was punished for behavioral issues during service, he reported at that time his issues were caused by "family issues," and there is no evidence in the record to suggest that these outbursts were indicative of psychiatric symptoms.  Additionally, the Veteran's contentions that his psychiatric disability was caused by chemical and radiological exposure before and after service is not an adequate theory for service connection.  38 C.F.R. § 3.303.  The causation of the disability must be in active service.  Id.    

Addressing the presumptive service connection for psychoses such as schizophrenia, the Board finds that the acquired psychiatric condition did not manifest to a degree of 10 percent or more within a year of active service.  38 C.F.R. §§ 3.307, 3.309.  The first reports of any psychological issues were in 1984, at a time when the Veteran was being treated for alcohol and drug dependence.  The Veteran was diagnosed with a "personality disorder" in 1988.  But the record is devoid of any evidence that would indicate the development of psychoses or symptoms of schizophrenia or anxiety during service or the year following service.  Accordingly, service connection under either a direct or presumptive theory do not allow the Veteran's claim to succeed, and the claim for service connection for an acquired psychiatric disorder must be denied. 

Analysis: Respiratory Condition, Claimed as Bronchitis

The Board finds that there is no evidence that the Veteran currently has a respiratory disability.  Review of VA treatment records and Social Security records have provided no evidence of a diagnosis for any chronic respiratory disability.  In fact, VA treatment records from May 2011 to September 2016 show no reporting of any chronic respiratory symptoms that could be indicative of a diagnosis.  Essentially there is no evidence in the record that would allow the Board to find that the Veteran suffers from a respiratory disability, including bronchitis, that could be service connected.  Without a current disability, the Veteran's service-connection claim for a respiratory condition must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

Similar to his other claims, the Veteran states that his genetic defects from his grandfather's exposure to toxic gas on the battlefields of World War I, exposure to chemical toxins and radiation outside of service, and events in service caused and aggravated his respiratory condition.  As stated previously, the causation of the disability must be in active service.  38 C.F.R. § 3.303.  But even further, the Veteran does not possess the medical knowledge and expertise necessary to make a finding that a current respiratory disability relates to his events in service.  See Jandreau, 492 F.3d  at 1377.  Overall, the record does not have evidence sufficient to support a finding that either the Veteran has a respiratory disability or that any such disability relates to his time in service. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include anxiety and schizophrenia is denied. 

Entitlement to service connection for a bilateral knee condition is denied. 

Entitlement to service connection for a respiratory disability is denied. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for a bilateral foot condition so that every possible consideration is afforded.  In a VA examination dated July 2012 the Veteran was noted to have a diagnosis of large plantar and posterior calcaneal spurs and early osteoarthritis.  The examiner noted that the disability began in 1980 when the Veteran reported that he "stepped on a campfire with bare feet.  He sustained a second degree burn to the lateral aspect of the left foot which was treated and healed."  The examiner noted that degenerative arthritis and calcaneal spurs were shown in both feet and that the Veteran's foot condition impacted his ability to work.  Conversely, however, the examiner opined that "there is no [bilateral foot condition] diagnosis because there is no pathology to render a diagnosis."  The contradictory findings and opinion provided mandate a remand for an additional opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate). 

Additionally, Social Security Administration records obtained since the previous remand contain evidence of a bilateral foot diagnosis for plantar fasciitis in February 2001.  The future addendum opinion will need to consider these records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims file to an appropriate VA examiner to arrange for an additional opinion to address the question of the cause of the Veteran's bilateral foot condition.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the opinion.  The examiner should note the diagnoses for bilateral foot conditions provided in Social Security Records as well as pathology noted in the previous examination.  Based on this review of the record, the examiner should provide opinions that respond to the following:  
	
a) Please identify by diagnosis each foot condition found or shown by the record.  If no foot diagnosis can be provided, please explain the pathology noted in Social Security records as well as objective findings in the July 2012 VA examination. 

b) Please identify the likely cause for each diagnosed foot disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident during the Veteran's military service?  

A detailed explanation (rationale) is required for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANGEL CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


